Title: To Thomas Jefferson from Henry G. Johnston, 13 September 1825
From: Johnston, Henry G.
To: Jefferson, Thomas


Sir,
Warren, Albemarle Va,
13th Septem. 1825
Enclosed you will receive a letter from Judge Cocke, who requested me to hand you, but not having an opportunity, I have adopted this course; should you determine to answer by me please address to my care, “Warren, Va”, by the return mail and I will do myself the pleasure of presenting to him on my return to “Columbus Mississippi”.Most respectfully, your obedient Servant,Henry G. Johnston